DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Filing Receipt

The filing receipt filed on July 14, 2021 contains incorrect domestic priority data “This application is a CON of 16/344,345”. The Application Data Sheet filed on July 12, 2021 indicates that this application is a CIP of 16/344,345. A request for a corrected filing receipt should be filed.

	Claim Objections

Claims 1, 8, and 15 are objected to because of the following informalities: 
- “the new data point” (e.g., claim 1, line 9; claim 8, line 12; claim 15, line 10) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 8, and 15, the specification does not enable one skilled in 
the art to “determine whether the depth of the new data point honors a geological boundary rule for maintaining a relative depth position of each of the plurality of surfaces within the multi-Z horizon, based on the comparison”. The specification does not specify what the comparison result should be for the depth of the new data point to honor (or not honor) a geological boundary rule.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 15, the relevancy of “determining a seed point corresponding to a depth of the selected surface within the seismic volume” to the claimed method/system is unclear, since the determined seed point is not required by other steps in the claims.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, claims 1, 8, and 15 fall within a statutory category.
Under prong 1, step 2A, claims 1, 8, and 15 recite an abstract idea of “selecting a surface from among a plurality of surfaces identified at different depths for a multi-Z horizon within a seismic volume” (mental process, judgment), “determining a seed point corresponding to a depth of the selected surface within the seismic volume” (mental process, evaluation), “tracking the selected surface over a set of new data points through the seismic volume” (mental process, observation, evaluation’ please see the steps that follow), “comparing a depth of the new data point within the seismic volume with depths associated with other surfaces of the plurality of surfaces” (mental process, observation, evaluation), “determining whether the depth of the new data point honors a geological boundary rule for maintaining a relative depth position of each of the plurality of surfaces within the multi-Z horizon, based on the comparison” (mental process, evaluation), “when the depth of the new data point is determined not to honor the geological boundary rule, discarding the new data point” (mental process, evaluation), “when the depth of the new data point is determined to honor the geological boundary rule, extending the selected surface to include the new data point” (mental process, evaluation).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. A processor and memory (claim 8) are directed to a generic processing device. A mere nominal recitation of a generic processing device does not the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 3, 7, 9, 10, 14, 16, and 17 are directed to data/info used in performing the abstract idea above.
Claim 4-6, 11-13, and 18-20 are directed to an abstract idea.
Thus, claims 1, 8, and 15 and their dependent claims 2-7, 9-14, and 16-20 are not patent eligible under 35 USC 101.
Further, claims 15-20 are drawn to a "computer readable storage medium".   The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
  	The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer readable storage medium".

	Prior Art Note

	Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system for automatically tracking multi-Z horizon surfaces within a seismic volume comprising tracking the selected surface includes comparing a depth of the new data point within the seismic volume with depths associated with other surfaces of the plurality of surfaces (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 11,294,085), a parent patent, claims a method/system of automatically tracking multi-Z horizon surfaces within a seismic volume (claim 1), the method comprising:
selecting a surface from among a plurality of surfaces identified at different depths for a multi-Z horizon within a seismic volume (claims 6/5);
determining a seed point corresponding to a depth of the selected surface within the seismic volume (Obvious, claim 6/5); and
tracking the selected surface over a set of new data points through the seismic volume (claim 1, lines 9-13),
determining whether one or more plurality of surfaces honors a geological 
boundary rule (claim 1, lines 14-15).
However, Nguyen et al. does not claim the tracking includes
comparing a depth of the new data point within the seismic volume with 
depths associated with other surfaces of the plurality of surfaces in combination with 
determining whether the depth of the new data point honors the 
geological boundary rule for maintaining a relative depth position of each of the plurality of surfaces within the multi-Z horizon, based on the comparison;
when the depth of the new data point is determined not to honor the 
geological boundary rule, discarding the new data point; and
when the depth of the new data point is determined to honor the 
geological boundary rule, extending the selected surface to include the new data point.
Howard (US 2016/0070012) discloses a method and system (column 6, lines 47-49) for automatically tracking multi-Z horizon surfaces within a seismic volume (column 3, lines 34-36), the method comprising:
selecting a surface from among a plurality of surfaces identified at different depths for a multi-Z horizon within a seismic volume (column 4, lines 51-54);
determining a seed point corresponding to a depth of the selected surface within the seismic volume (column 4, lines 51-54); and
tracking the selected surface over a set of new data points through the seismic volume (column 4, lines 55-58), wherein the tracking with respect to each new data point of the set of new data points (column 4, lines 55-58).
Howard further discloses tracking the selected surface includes comparing new data point within the seismic volume with corresponding new data associated with other surfaces of the plurality of surfaces (comparing amplitude of a reflection oscillation at depth of “from” trace to corresponding characteristic of “to” trace, column 7, lines 4-11). However, Howard does not disclose comparing a depth of the new data point within the seismic volume with depths associated with other surfaces of the plurality of surfaces. Accordingly, Howard further does not disclose determining whether the depth of the new data point honors a geological boundary rule for maintaining a relative depth position of each of the plurality of surfaces within the multi-Z horizon, based on the comparison.
Rutten discloses systems and methods for constructing clean stratigraphic seismic traces to enhance interpretation of geological faults (Abstract). Rutten discloses automatic horizon tracking (paragraph 0056, lines 62-64). Rutten further discloses comparing yj to y0 at depths j, 0, respectively (see yj – y0, equation 1, paragraph 0042), but not necessarily comparing depths j to depth 0. Thus, Rutten does not disclose the horizon tracking includes comparing a depth of the new data point within the seismic volume with depths associated with other surfaces of the plurality of surfaces.
Neave (US 2014/0140580) discloses an auto-tracing method only allows one result per seismic trace and this creates a single valued surface which cannot overlap itself. In the horizon tracking system described above, the fault block model may be used to allow the tracker to create multiple results on a single trace creating a surface which can overlap itself (paragraph 0089). However, Neave does not disclose the auto-tracing includes comparing a depth of the new data point within the seismic volume with depths associated with other surfaces of the plurality of surfaces.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 3, 2022